Upon the authority of the opinions filed at this term of the Court in the case of Pompano Horse Club, *Page 462 
Inc., v. State ex rel. Bryan and Tampa Jockey Club v. State exrel. Chancey as County Solicitor, it is considered, ordered and decreed by the Court that the decree of the Court below in this cause be and the same is hereby affirmed and that the order of supersedeas heretofore entered in this cause be and the same is hereby vacated.
WHITFIELD, TERRELL, STRUM, BROWN AND BUFORD, J. J., concur.
ELLIS, C. J., dissents.